Citation Nr: 0417508	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from April 1984 to August 
1987.

This appeal arises from a May 2002 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for bilateral hearing loss.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In perfecting this 
appeal, the appellant filed a VA form 9 indicating that he 
wanted a hearing before a member of the Board of Veterans' 
Appeals (Board) at his local VA office.  In November 2002, 
the veteran waived his right to an in-person hearing and 
requested a videoconference hearing instead.  The veteran was 
scheduled for a Travel Board hearing for March 2004.  On the 
day of the hearing, the veteran did not report.  However, he 
later requested to have his Travel Board hearing re-
scheduled, as he did not receive notice of the scheduled 
hearing in time to report.  The appellant has a right to such 
a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

	The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing in accordance with 38 
C.F.R. § 20.700.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




